Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, of which claim 34 depends, has a temperature range of about 300-900°C as the third reaction temperature, whereas claim 34 has a temperature of about 250-650°C and 700-1000°C, which is broader than the range of the independent claim.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-12, 17, 22-23, 25-28, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haidar (US 2013/0019717 A1) (hereinafter “Haidar”).

Regarding claims 1, 3-4, 8-12, 17, 23, and 25-28, Haidar teaches Example 1, in which a Ti-6Al-4V, in wt.% alloy is produced by first mixing solid Al powder, VCl3, and AlCl-3 and loading the mixture into a vessel under argon (Haidar, [0111-0112]). 
Haidar also teaches that the vessel can be carried out in any suitable reaction vessel that has been adapted to provide the necessary control over the reaction kinetics (e.g. temperature and pressure conditions) (Haidar, [0100]).
The vessel was then heated to a temperature around 100°C at 1 atmosphere, i.e., 760 torr, and liquid TiCl4 was gradually added to the mixture and the resultant mixture was maintained at a temperature below 137°C for several hours, after which the materials were dried to remove unreacted TiCl4 and a mixture of intermediate products of TiCl3, Al, VCl3, AlCl3, and TiCl2 was produced (Haidar, [0112]). 

The addition of TiCl4 to the mixture of Al powder, VCl3, and AlCl-3 at a temperature of 137°C of Haidar corresponds to adding TiCl4 to an input mixture at a first reaction temperature and wherein the input mixture comprises aluminum, and optionally AlCl3 and/or optionally one or more alloying element halides, wherein the first reaction temperature is about 100-165°C of claim 1 of the present invention. 
The AlCl3 in the beginning mixture of Haidar corresponds to adding alloying element halides into the input mixture of claim 28 of the present invention. The vessel of Haidar which accepts the solid Al powder, liquid TiCl4, and the gaseous argon and combines and allows the reaction to occur corresponds to a liquid/solid/vapor reactor of claim 9 of the present invention. 
The maintenance of the mixture, including the TiCl4, at a temperature below 137°C for several hours, after which the materials were dried to remove unreacted TiCl4 and producing a mixture of intermediate products of TiCl3, Al, VCl3, AlCl3, and TiCl2 of Haidar corresponds to after TiCl4 addition is stopped, heating the first reaction product at drying conditions to complete reduction of Ti4+ or to remove substantially all of any remaining TiCl4 to form a first intermediate mixture, wherein the first intermediate mixture is an AlCl3 based salt solution that includes Ti3+ of claim 1 of the present invention. 
Moreover, the liquid TiCl4 being added to the mixture of Haidar corresponds to the TiCl4 being added as a liquid mixed with other alloy chlorides of claim 8 of the present invention. The addition of VCl3 to the first mixture of Haidar corresponds to one or more alloying element chloride is present in the input mixture and comprises VCl3 of claim 3 of the present invention.  The formation of a Ti-6Al-4V, in wt.% alloy of Haidar corresponds to claim 4 of the present invention.  
The use of argon within the vessel at a pressure of 1 atmosphere of Haidar corresponds to adding the TiCl4 to the input mixture is performed in an inert atmosphere having a pressure of about 760-1500 torr of claim 10 of the present invention. 
Given that TiCl4 is added to the mixture and TiCl-3 is an intermediate product, it is clear that at least a portion of the Ti4+ in the TiCl4 is reduced to Ti3+ of claim 1 of the present invention. The intermediate products being TiCl3, VCl3, and AlCl3 after being reacted with TiCl4 of Haidar, corresponds to the Ti3+ in the first intermediate mixture being in the form of TiCl3 complexed with at least one metal chloride of claim 11 of the present invention. 
It is clear that since both TiCl3 and AlCl3 are present in the intermediate mixture of Haidar, that the form of Ti3+ in the first intermediate mixture is TiCl3(AlCl3)x, where x is greater than 0 to 10 would be present in the mixture of Haidar and corresponds to claim 12 of the present invention. 
Additionally, Haidar teaches the mixture of intermediate products was then heated at temperatures from 200-1000°C in a second reaction vessel where gaseous aluminum chloride by-products were diluted with argon present in the reaction vessel and with gaseous titanium chlorides evaporated from a higher temperature of the reaction zone, and were removed from the reaction vessel using flowing argon (Haidar, [0113]).
Haidar also teaches intermediate products were moved slowly in the vessel from a temperature of about 200-500°C, which caused the TiCl3 to react with the Al powder and lead to the formation of a significant amount of Ti powder and titanium subchlorides (Haidar, [0114]). Haidar teaches the titanium subchlorides include TiCl2 (Haidar, [0017]). Haidar further teaches that the elemental titanium, together with the other species in the powder, including titanium subchlorides, was then rapidly heated to a temperature of more than 800°C after which the temperature was again gradually increased to about 1000°C (Haidar, [0114]). Haidar also teaches that as the temperature of the reactants increased above 800°C, there occurred a significant sublimation of titanium chloride species, which in turn caused the amount of titanium in the reaction material to increase, making it possible to form the low-aluminum titanium-aluminum alloy to form (Haidar, [0115]). 
The heating of the intermediate products and formation of titanium subchlorides after the first mixture to a temperature of 200-500°C of Haidar, corresponds to the heating the first intermediate mixture to a second reaction temperature until substantially all of the Ti3+ is reduced to a second intermediate mixture wherein the second intermediate mixture is an AlCl3 based salt solution that includes Ti2+, wherein at least a portion of the Ti2+ is in the form of TiCl2 complexed with AlCl3, wherein the second reaction temperature is about 180-500°C of claim 1 of the present invention. It is clear that since TiCl2 is a product of the reaction, as stated above, substantially all of the Ti2+ in the second intermediate mixture is in the form of TiCl2 complexed with metal chlorides(s) of claim 1 of the present invention. 

The heating of elemental titanium and titanium subchlorides to a temperature of more than 800°C of Haidar corresponds to further heating the second intermediate mixture to a third reaction temperature such that the Ti2+ forms the titanium alloy material via a disproportionation reaction, wherein the third reaction temperature is about 300-900°C of claim 1 of the present invention. The rapid heating of elemental titanium and titanium subchlorides to a temperature of more than 800°C of Haidar corresponds to the third reaction temperature is about 500-900°C of claim 23 of the present invention. The heating of intermediate products in a second reaction vessel with a temperature range of 200-1000°C of Haidar corresponds to wherein reducing Ti3+ to Ti2+ and reacting the Ti2+ via a disproportionation reaction are performed in a single reactor of claim 17 of the present invention. 

Haidar further teaches the temperature was again gradually increased to about 1000°C (Haidar, [0114]). Haidar also teaches that as the temperature of the reactants increase above 800°C, there occurred a significant sublimation of titanium chlorides species due to the presence of only a small amount of Al reactant, which resulted in a major dilution of the gaseous aluminum chloride by-products formed (Haidar, [0115]). The rapid heating to a high temperature of Haidar corresponds to the high temperature processing of the titanium alloy of claims 25-27 of the present invention.

Regarding claim 2, Haidar teaches that the aluminum in the precursor mixture may be provided in any form, for example in the form of powder or flakes, and the particles usually have an approximate grain size of less than 50 micrometers in diameter (Haidar, [0065]). The approximate grain size of less than 50 micrometers of Haidar corresponds to the average particle dimension of the present invention. 

Regarding claim 7, Haidar teaches that the titanium subchlorides in the precursor mixture may be provided by reducing TiCl4 with aluminum in a preliminary reaction to form titanium subchlorides (Haidar, [0059]). Haidar also teaches that titanium subchlorides include TiCl3 (Haidar, [0017]). The reduction of TiCl4 with aluminum of Haidar corresponds to the reduction of Ti4+ to Ti3+ of the present invention. 


Regarding claim 22, Haidar teaches that any gaseous titanium chlorides formed during the method are caused to be condensed and returned to the reaction mixture, i.e., recycling of titanium chlorides, and can enable the resultant titanium-aluminum alloy to have an even lower concentration of aluminum (Haidar, [0027]). The recycling of gaseous titanium chlorides of Haidar corresponds to the internal recycling of any Ti3+ formed during disproportionation reaction of the present invention. 

Regarding claim 34, Haidar also teaches the mixture of intermediate products was then heated at temperatures from 200-1000°C in a second reaction vessel where gaseous aluminum chloride by-products were diluted with argon present in the reaction vessel and with gaseous titanium chlorides evaporated from a higher temperature of the reaction zone, and were removed from the reaction vessel using flowing argon (Haidar, [0113]).
Haidar also teaches intermediate products were moved slowly in the vessel from a temperature of about 200-500°C, which caused the TiCl3 to react with the Al powder and lead to the formation of a significant amount of Ti powder and titanium subchlorides (Haidar, [0114]). Haidar further teaches that the elemental titanium, together with the other species in the powder, including titanium subchlorides, was then rapidly heated to a temperature of more than 800°C after which the temperature was again gradually increased to about 1000°C, which minimizes the chlorine content in the resultant alloy (Haidar, [0108] and [0114]). Moreover, Haidar teaches the temperature was again gradually increased to about 1000°C (Haidar, [0114]). Haidar also teaches that as the temperature of the reactants increase above 800°C, there occurred a significant sublimation of titanium chlorides species due to the presence of only a small amount of Al reactant, which resulted in a major dilution of the gaseous aluminum chloride by-products formed (Haidar, [0115]).
Heating the materials to above 800°C and then to 1000°C to remove the chlorine in the alloy of Haidar corresponds to further heating to a distillation temperature of about 700 0C to about 1000 0C such that Cl is removed from the titanium alloy material and for titanium alloy material particle growth of the present invention. Given that the reaction of Haidar is heated from the range of 200-500°C to a temperature of more than 800°C, the materials would necessarily have passed through the 250-650°C temperature range. Moreover, since Applicant has not claimed a specific holding time for the 250-650°C, the passage through the range would meet the requirements of claim 34 and some of the Ti2+ would necessarily form a Ti alloy during that temperature range. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15, 18, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Haidar (US 2013/0019717 A1) (hereinafter “Haidar”).

Regarding claims 15 and 21, Haidar teaches gases may be externally supplied to the atmosphere surrounding the heated reaction mixture, as in the case when an inert gas is caused to flow through the apparatus containing the heated reaction mixture (Haidar, [0055]). Haidar further teaches that the reaction kinetics may be controlled by maintaining the pressure in the reaction zone at or below 2 atmospheres, i.e., 1520 torr or less (Haidar, [0037]). The inert gas caused to flow through the apparatus containing the heated reaction mixture and pressure of Haidar correspond to the inert atmosphere and pressure of the present invention. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990). 
Alternatively, given that Haidar does not disclose changing the pressure throughout the reaction in Example 1, it would have been obvious to one of ordinary skill in the art to maintain 1 atm (i.e., 760 torr) (Haidar, [0111-0112]) throughout the reaction, and thereby arrived at the claimed invention. 

Regarding claim 18, Haidar also teaches that the intermediate mixture was first slowly moved in the reaction vessel from a temperature of about 200-500°C and then rapidly heated to a temperature of more than 800°C (Haidar, [0114]). The heating of the intermediate mixture during two different temperature ranges of Haidar, corresponds to the reducing Ti3+ to Ti2+ and reacting Ti2+ via a disproportionation reaction are performed in a multi-zone reaction chamber of the present invention. 

Regarding claim 24, Haidar also teaches that the low-aluminum, titanium-aluminum alloys produced using the method of the present invention may for example be in the form of a fine powder (Haidar, [0096]). The titanium-aluminum alloy in the form of a fine powder of Haidar corresponds to the titanium alloy material is a titanium alloy powder of the present invention. 
	





Claims 5, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haidar (US 2013/0019717 A1) (hereinafter “Haidar”) in view of Haidar et al. (US 2009/0165597 A1) (hereinafter “US597”) taken in evidence of Bharani, D.J. and Acoff, V.L., Autogenous Gas Tungsten Arc Weldability of Cast Alloy Ti-48Al-2Cr-2Nb (atomic percent) vs. Extruded Alloy Ti-46Al-2Cr-2Nb-0.9Mo (Atomic Percent), Metallurgical and Materials Transactions, Volume 29A (March 1998) (hereinafter “Bharani”).

Regarding claim 5, while Haidar teaches that alloys can be produced that include titanium, aluminum, chromium, and niobium (Haidar, [0093]), Haidar does not explicitly disclose that the input mixture comprises reaction mixture to form Ti-48Al-2Cr-2Nb, atomic%.
With respect to the difference, US597 teaches that appropriate proportions of a titanium-aluminum alloy may be Ti-48Al-2Cr-2Nb (US597, [0033]) which is known in the art to be in atomic percent, as evidenced by Bharani (Bharani, Title and Abstract). US597 also teaches the source can include niobium halide and chromium halide, and a product of said method can be an alloy or intermetallic complex including titanium, aluminum, niobium, and chromium (US597, [0033]).
Haidar and US597 are analogous art as they are both drawn to a method of forming a titanium-aluminum alloy using TiCl4 and AlCl3 (Haidar, Abstract; US597 Abstract).
In light of the disclosure by US597, of using titanium, aluminum, niobium halide, and chromium halide, to form a titanium aluminum alloy containing Ti-48Al-2Cr-2Nb, it would have been obvious to one of ordinary skill in the art to use titanium, aluminum, chromium, and niobium to form the titanium aluminum alloy containing Ti-48Al-2Cr-2Nb of US597, and thereby arrive at the claimed invention. 
Given that Haidar discloses the use of niobium and chromium in the composition of the titanium aluminum alloy that overlaps the presently claimed Ti-Al alloy, including Ti-48Al-2Cr-2Nb, it therefore would be obvious to one of ordinary skill in the art, to use the niobium and chromium in the composition of the titanium aluminum alloy, which is both disclosed by Haidar and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Regarding claim 14, while Haidar teaches the use of a reaction vessel, Haidar does not explicitly disclose that wherein heating the first intermediate mixture to a second reaction temperature is performed in at least one rotary kiln.
With respect to the difference, US597 teaches an apparatus and method for the production of metal compounds, where the apparatus may include the use of a rotary kiln (US597, [0181]).
As US597 expressly teaches a rotary kiln allows for the continuous or generally continuous operation during the process of producing metal compounds (US597, [0181]).
In light of the motivation to use a rotary kiln in the reactor of the apparatus as taught in UP597 above, it therefore would have been obvious to one of ordinary skill in the art to use a rotary kiln in Haidar in order to have a continuous or generally continuous operation during the process of producing metal compounds, and thereby arrive at the present invention.  

Regarding claim 19, while Haidar teaches the use of an inert gas in the reaction vessel, Haidar does not explicitly disclose flowing an inert gas through the multi-zone reaction chamber, wherein the inert gas flow is counter to the progression of the reaction products, and wherein the inert gas is introduced as a counter flow to carry gaseous titanium chloride complexes away from the titanium alloy material formed and back into the reaction zone for either or both reactions of Ti3+ to Ti2+ and/or Ti2+ to Ti alloy.
With respect to the difference, US597 teaches inert gas flows at a low rate through the pipe reactor (30) in a direction that is opposite to the movement of the solid feed regents and/or solid reaction products through the pipe reactor (30) (US597, [0183]).
As US597 expressly teaches, the gas flow rate used through the reactor is sufficient to prevent diffusion of gaseous chlorine-based species (such as AlCl3) from flowing in the direction of the solid flow (US597, [0183]).
In light of the motivation to have the inert gas flow in a direction opposite to the movement of the solid feed regents as taught in US597 above, it therefore would have been obvious to one of ordinary skill in the art to have the gas flow is counter to the progression of the reaction products, and wherein the inert gas is introduced as a counter flow to carry gaseous titanium chloride complexes away from the titanium alloy material formed and back into the reaction zone for either or both reactions of Ti3+ to Ti2+ and/or Ti2+ to Ti alloy in Haidar, in order to have a gas flow rate that is sufficient to prevent diffusion of gaseous chlorine-based species (such as AlCl3) from flowing in the direction of the solid flow, and thereby arrive at the claimed invention.

Regarding claim 20, Haidar also teaches that during the heating in the second reaction vessel, gaseous aluminum chloride by-products were diluted with argon present in the reaction vessel and with gaseous titanium chlorides evaporated from a higher temperature of the reaction zone, and were removed from the reaction vessel using flowing argon (Haidar, [0113]). Haidar further teaches that titanium chlorides may be understood to refer to gaseous forms of titanium tetrachloride (Haidar, [0017]). Given that the gaseous titanium chlorides are present in the second reaction vessel, i.e., TiCl4 produced during reaction, and removed from the reaction vessel using flowing argon, the TiCl4 is carried out of the reactor as a take-off by-product as presently claimed.

Response to Arguments
In response to the terminal disclaimer filed on 11/16/2021 for copending application 16/343,462, the previous double patenting rejection is withdrawn.

Applicant primarily argues:
“Due to this fundamentally different process, Haider requires a reaction temperature of 1000 °C to minimize the chlorine content in their alloy. Haider expressly teaches that “an excess of titanium subchlorides will need to be removed from the reaction mixture prior to proceeding towards the outlet of the reactor. As a result, more heat is required and the material needs to remain longer at 1000° C. to minimise (sic) the chlorine content in the resultant alloy.” (Paragraph [0108]). This requirement stems from their different reaction mechanisms, which does not involve the disproportion of titanium subchlorides due to their “strictly controlled” reaction conditions. (Paragraphs [0009] and [0047]).”
Remarks, pg. 8
The Examiner respectfully traverses as follows:
Haidar teaches first heating the reaction vessel to a temperature above 800°C before further heating to 1000°C and as the temperature of the reactants increase above 800°C, there occurred a significant sublimation of titanium chlorides species due to the presence of only a small amount of Al reactant, which resulted in a major dilution of the gaseous aluminum chloride by-products formed, which in turn lead to an increase in the amount of titanium in the reaction material allowing for the formation of the low-aluminum titanium-aluminum alloy (Haidar, [0114-0115]). The present invention does not exclude heating the reaction vessel to temperatures above 900°C and the heating to above 800°C falls within the range of claim 1. 

Applicant also argues: 
“There is simply no teaching or even suggestion of any reaction in Haider’s methods that
includes the reduction from Ti3+ to Ti2+ until substantially all of the Ti3+ is reduced to Ti2+. In particular, Haider does not differentiate from the Ti3+ to Ti2+ in his reaction materials, instead referring to them together as TiCl2,3 that is reduced together to form elemental titanium.
Additionally, there is simply no teaching of heating the second intermediate mixture to a
third reaction temperature such that the Ti2+ forms the titanium alloy material via a
disproportionation reaction at a third reaction temperature is about 300°C to about 900°C. Instead, Haider teaches that his reactions are strictly controlled to first form elemental titanium from his mixture of TiCl2,3, then to form a titanium alloy from the elemental titanium at.”
Remarks, pg. 8-9
The Examiner respectfully traverses as follows:
As set forth above, given Haidar teaches the TiCl3 to reacts with the Al powder and leads to the formation of a significant amount of Ti powder and other species, including titanium subchlorides, where the titanium subchlorides include TiCl2 (Haidar, [0114] and [0017]) and further heating to a higher temperature to produce  a low-aluminum titanium-aluminum alloy (Haidar, [0115]), it is the Examiner’s position that the Ti2+ would form an titanium alloy after heating to the temperature above 800°C.

Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240. The examiner can normally be reached Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.C./Examiner, Art Unit 1738                                                                                                                                                                                                        
/BRIAN D WALCK/Primary Examiner, Art Unit 1738